Citation Nr: 1233355	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to February 1972, including service in the Republic of Vietnam from August 22, 1970, to August 21, 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the St. Louis, Missouri, Regional Office (RO).

In the interest of clarity, the Board deems it necessary to address the procedural posture of the appeal.  The January 2009 rating action pertained to the initial disability evaluation for PTSD and the Veteran perfected appellate review of this determination.  Prior to any final appellate determination on the matter, the Veteran raised a claims seeking entitlement to a TDIU rating, rendering the matter part-and-parcel of the pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Accordingly, the issue is listed on the cover page of this decision.  

The issues of entitlement to a disability evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Since January 26, 2006, the Veteran's PTSD was manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

2.  Since January 26, 2006, resolving all reasonably doubt in his favor, the Veteran has been unable to engage in a substantially gainful occupation as a result of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Since January 26, 2006, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  Since January 26, 2006, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability evaluation for PTSD and a TDIU rating arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran in February 2007 before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.  The Veteran was also declined the opportunity to testify at a hearing before the Board.  Because the decision below grants an initial 70 percent disability rating and remands the issue of entitlement to an initial disability rating in excess of 70 percent for additional development, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Higher initial rating claim for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, a January 2009 rating action, granted service connection for PTSD, assigning a 30 percent disability evaluation, effective January 26, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a timely notice of disagreement, with respect to the disability rating assigned, and perfected appellate review of this initial disability rating.  The Board will now review a portion of the Veteran's claim for a higher initial disability rating for PTSD.

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  Under the diagnostic criteria, a 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

During a June 2006 VA psychiatric treatment, the Veteran reported being easily angered and irritated with others, with one such episode resulting in his arrest and incarceration for assault and kidnapping.  At this time, he also endorsed psychiatric symptoms such as intrusive thoughts, anxiety, and hopelessness/depression, when exposed to everyday noises, smells and sights (e.g., jet engine noise, the smell of fuel, and the war in Iraq).  The VA physician further documented flashbacks, nightmares, impairment associated with sleep and concentration, exaggerated startle response, hypervigilance, and difficulties in crowds as manifestations of the Veteran's psychiatric condition.  The record also notes his history of suicidal ideation.  

The usage of prescription medications to manage the Veteran's depression and panic psychiatric symptoms and his static psychiatric symptomatology are noted in a January 2007 VA psychiatric treatment record.  The Veteran also conveyed a history of anger related problems, as reported to him by his current and two previous spouses.  His GAF score was 45.  

In addition to noting his virtually identical psychiatric presentation, an April 2007 VA psychiatric treatment record documents account of the Veteran's spouse that the Veteran no longer engaged in previously enjoyable leisure activities and failed to communicate on important financial and personal matters.  She also reported a loss of consortium as a side-effect of the treatment of the Veteran's psychiatric symptoms.  Further, the VA physician detailed the Veteran's account of feeling a need to check the parameter of his home when awakened by sounds or nightmares, as well as his inability to shop for himself.  VA treatment records dated in August 2007, October 2007, February 2008, and May 2009, reflect psychiatric symptoms of a generally consistent severity as that detailed above.  Moreover, these records also document his GAF score of 45.  

During a December 2009 VA psychiatric examination, the Veteran continued to report psychiatric symptoms as detailed above.  He also indicated that he continued to work in the agricultural industry; however, his children were taking on more responsibility for the business and his relationship with them was improving.  With respect to his marital relationship, the Veteran reported his recent divorce from his third spouse, which he attributed to his problems managing anger, social withdrawal, sadness and anxiety.  The Veteran was also noted as sleeping only 4-to-6 hours a night because of frequent nightmares and a need to walk the perimeter of his home, resulting in daytime fatigue and irritability.  At this time, the examiner further reported the Veteran's psychiatric condition as resulting in weekly episodes of depression and anxiety, self-isolation and impaired impulse control (e.g., verbally and physically assaultive behavior/outbursts).  On mental status examination, the Veteran demonstrated poor hygiene, a tired mood, a restricted range of affect and some short-term memory impairment.  Based on these findings, the examiner opined that the severity of the Veteran's psychiatric condition would result in difficulties sustaining interpersonal relationships and impair his ability to obtain and sustain employment by approximately 50-to-60 percent.  Moreover, noting the Veteran's extensive history of heavy alcohol usage, the examiner opined that such was likely an attempt to self-medicate his PTSD symptomatology.  The Veteran's GAF score was 50.  


	Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation.  

The Veteran provides a competent and credible account of psychiatric symptomatology, including a history of suicidal ideation and strained familial relationships, See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, an April 2007 VA treatment record and a December 2009 VA examination report detail the Veteran's need to check the parameter of his home, when awakened by a noise or nightmare, and this tends to support a finding that the condition manifests in at least some ritualistic behaviors that interfere with the routine activity of sleeping.  The December 2009 VA examiner further indicated the Veteran's psychiatric condition manifested in weekly episodes of depression and anxiety, with VA treatment records dated in June 2006 and April 2007 also reflecting his continued depressive symptomatology, which the Board finds indicative of near-continuous depression and anxiety symptomatology.  What is more, the Veteran's outburst of assaultive behavior, verbal and physical, is extensively documented in the evidence of record and reflects his impaired impulse control.  Moreover, while not definitive, the evidence of record strongly suggests that the Veteran's psychiatric symptoms likely result in an inability to establish and maintain effective relationships because of his irritability, aggressive behavior and outbursts of anger/violence.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology warrants at least a 70 percent disability rating.  To this extent, the appeal is granted.

The issue as to whether a higher 100 percent rating is warranted is discussed in the remand section.


TDIU rating claim

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent schedular evaluation.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In order to be granted a TDIU, however, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination herein grants an initial 70 percent disability evaluation for PTSD, and service connection is in effect for tinnitus rated 10 percent disabling and bilateral hearing loss rated noncompensable, prior to August 24, 2009, and 10 percent disabling, since August 24, 2009; hence, the Veteran meets the threshold schedular criteria for TDIU consideration.  See 38 C.F.R. § 4.16.  While, the competent evidence of record indicates that the Veteran has continually been self-employed in the agricultural industry, it is the established policy of VA to compensate Veteran's that are, in fact, unable to secure a substantially gainful occupation by reason of service connected disability(ies).  Id.  Accordingly, the Board has a duty to determine whether the Veteran's employment is "substantially gainful," meaning whether such employment is considered to be marginal.  In other words whether his annual income, during the period under review, was below the poverty threshold level.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  Thus, the remaining issue is whether he is unable to secure of follow a substantially gainful occupation as result of his service-connected disabilities.  The Board's analysis to follow will center on this issue.

Again, the Veteran provides a competent and credible account of psychiatric symptomatology, including its impact on his occupation, because these are matters within his personal observation.  See Jandreau and Buchanan, both supra.  He has continually provided an account of being self-employed in the agricultural industry for the entire period under review and, as documented in an June 2009 affidavit, of working on a full-time basis prior to the year 2005 and only being able to work approximately 12 hours a week since this time.  The Veteran has provided a consistent account of psychiatric symptomatology and employment related impairment, including impairments associated with anger and concentration, which is generally consistent with the medical evidence of record.  Further, he has provided a generally consistent account as to these matters on numerous occasions, including solely for the purpose of obtaining relevant medical treatment and care.  Additionally, based on a Social Security Administration (SSA) earning record, the Veteran has generated annual income of less than $3,000 in the years 2006 and 2007, which is well below the relevant poverty thresholds.  See, e.g., 72 Fed. Reg. 3147-01, 3147-3148 (Jan. 24, 2007); 71 Fed. Reg. 3848-01, 3848 (Jan. 24, 2006).  The Board acknowledges that a March 2011 VA psychiatric treatment record reflects the Veteran's account of not having financial difficulties; however, when considered with the his account to the contrary on numerous other occasions, including as noted in an October 2010 VA psychiatric treatment record, and his account of occupational difficulties related to concentration and anger management (e.g., assaultive behaviors, being charged with kidnapping) the Board finds the most probative evidence to suggest his financial situation is generally consistent with that noted on the SSA earning record.  These factors taken together provide competent, credible and highly probative evidence of the impact psychiatric symptomatology has on the Veteran's employability and that he has not engaged in substantially gainful employment during the period under review.  See Buchanan, supra.; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).

The medical evidence of record tends to corroborate his account of employment related impairment with the December 2009 VA examiner reporting that psychiatric symptomatology manifested in "traumatic memories while farming...no longer pay[ing] attention while operating heavy machinery which can post potential safety risks to himself or others."  See "Employment Status," VA Examination Report, Dec. 15, 2009.  Further, the Veteran engages in physically demanding employment that is consistent with his education, training and prior work history, but the December 2009 VA examiner noted that the Veteran's psychiatric symptomatology impairs the Veteran's ability to obtain and sustain physical and sedentary employment by 50-to-60 percent, which the Board finds to sufficiently indicate the Veteran's psychiatric symptoms seriously impair his ability to obtain and maintain employment.  The Board finds this opinion to be highly probative given it is premised on the examiner's consideration of all evidence of record, current examination findings and the Veteran's competent and credible account of symptomatology.  See Nieves-Rodriguez, supra.  Moreover, the Veteran's GAF scores throughout the period under review have continually been indicative of serious occupational impairment.  

In sum, resolving all reasonable doubt in his favor, the competent evidence of record indicates that the Veteran has not had an annual income above the relevant poverty threshold since January 26, 2006, render such employment marginal and not substantially gainful.  Faust, supra.  Additionally, the totality of the evidence, medical and lay, shows that the Veteran's psychiatric symptomatology alone are of such a severity that he is precluded from following a substantially gainful occupation.  Thus, resolving all reasonable doubt in his favor, since January 26, 2006, the Board finds that the Veteran is entitled to a TDIU rating and the claim is granted.  



ORDER

An initial 70 percent disability rating, and no more, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The decision herein grants an initial 70 percent initial disability evaluation for PTSD but, after the January 2010 statement of the case (SOC) was issued and before the August 2012 certification to the Board, additional pertinent evidence was added to the claims folder via the Virtual VA system.  Specifically, in June 2012 VA psychiatric treatment records dated from February 2010 to January 2012 were uploaded to the Virtual VA system.  The Veteran did not waive initial consideration by the RO of these records.  Therefore, the Board must remand the aspect of the Veteran's claim seeking an initial disability evaluation in excess of 70 percent for PTSD for initial RO consideration of the evidence in connection with the claim and for issuance of a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 13.31, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the Veteran's appeal seeking an initial disability evaluation in excess of 70 percent, in light of the additional VA psychiatric treatment records available on the Virtual VA system.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


